Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 June 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Monsieur
                            De New-port le 10. Juin 1781
                        
                        J’ai l’honneur d’envoyer à V. E. la copie de la lettre que je reçois de M. le Cte de Grasse apportée par le
                            Vaisseau de 50. qui a escorté notre convoi, il est arrivé aux deux tiers, le reste dispersé prés de la côte par un coup de
                            vent. V. E. sent toute la consequence du Secret absolu qu’il faut garder sur cette lettre, et la necessité en même temps
                            de faire tous nos preparatifs en consequence. J’ai déja écrit à M. le Cte de Grasse que V. E. me faisoit marcher à la
                            riviere du Nord, pour menacer et même attaquer New-york lorsque les circonstances le permettront. Je lui ai rendu compte
                            de l’etat actuel de la garnison de cette place, et de la force considérable que l’Ennemi a portée dans la Virginie, que le
                            Seul moyen qui vous paroit praticable pour la secourir est une diversion sur New-York; que vous vous proposez dès que les
                            circonstances le permettront. Je lui ai parlé des forces navales de l’Ennemi, que vu les vents regnans, Je croyois qu’il
                            feroit un grand coup en atterant à la baye de chesapeak dans laquelle il peut faire une grande exertion
                            Sur les forces navales qui s’y trouveront alors: le vent regnant le ramenant en Suite devant New-york, que s’il peut nous
                            amener des forces de Terre, cinq ou Six mille hommes de plus, rendroient notre expedition bien plus probable, et de
                            L’argent des isles où l’on dit que nos lettres de change sont au pair. Je prie V. E. de me mander à Providence, si elle a
                            quelque chose à ajouter à cette depêche, parce qu’il seroit possible que la fregate qui en sera le porteur ne fut pas
                            encore partie au Retour de sa reponse. 
                        Je suis &a 
                        
                            Signe le Cte de Rochambeau
                        
                    